WASHBURN, J.,
concurring:
I concur in the foregoing opinion and *223judgment, and, as an addition reason for such concurrence, I make the following observations:
Evidence was offered questioning the right of Koroncai, the holder of the chattel mortgage, to take possession of the property at the ■ ime in question, and as to his unfair dealings with the .owner of the chattel property, with the view of establishing that he acted maliciously towards Gyuricza, the owner of the chattel property, or at least that .as against him he acted in a wanton disregard of his rights. I am of the opinion that none of such evidence was competent in this action by the owner of the real estate to ~ecover for damages to his real estate. In the case of a tort to the person of another, it is not necessary that there be ill will, hostility or wantonness on the part of the wrongdoer toward the person who is injured; in a situation of that kind evidence may be competent to prove that the wrongdoer acted maliciously with , the intent of injuring a certain person, and that by so acting he did injure the person bringing the suit although he did not intend to do so.
But, as I understand it, that rule does not obtain in the situation presented by this record, the suit being to recover damages for injury .to real property, and the ill will or hostility of the defendant against Gyuricza having no connection with the injury to plaintiff’s real estate.
The evidence justified the jury in specifically finding that the defendant had a legal right to take possession of the personal property of Gyuricza, the mortgagor, and that as to him the taking was not illegal or wrongful; and evidence as to the dealings between defendant and Gyuricza was not competent. The prejudice resulting from such evidence is- apparent in the verdict of exemplary damages thirteen times .greater than the actual compensatory damages.